NOT DESIGNATED FOR PUBLICATION

                                          Nos. 122,950
                                               122,951
                                              122,952

             IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                       STATE OF KANSAS,
                                           Appellee,

                                                 v.

                              MICHELLE LEE SIMPSON-NELSEN,
                                        Appellant.


                                 MEMORANDUM OPINION

       Appeal from Saline District Court; RENE S. YOUNG, judge. Opinion filed March 26, 2021.
Affirmed.


       Submitted by the parties for summary disposition pursuant to K.S.A. 2020 Supp. 21-6820(g) and
(h).


Before BRUNS, P.J., BUSER, J., and WALKER, S.J.


       PER CURIAM: Michelle Lee Simpson-Nelsen was convicted of possession of
methamphetamine in three separate criminal cases. At sentencing, the district court
granted a downward dispositional departure in each case and placed her on probation
with underlying consecutive sentences totaling 57 months' imprisonment.


       Simpson-Nelsen stipulated to violating her probation on three separate occasions
which resulted in her serving intermediate sanctions. Subsequently, while on probation,
Simpson-Nelsen stipulated to a new crime—possession of opiates—whereupon the


                                                 1
district court revoked her probation in all three cases and ordered her to serve the
controlling 57-month sentence. She appeals.


       Our court accepted this appeal for summary disposition under K.S.A. 2020 Supp.
21-6820(g) and (h) and Supreme Court Rule 7.041A (2020 Kan. S. Ct. R. 47). The State
did not object to Simpson-Nelsen's motion for summary disposition.


       On appeal, Simpson-Nelsen does not contest that she violated the terms of her
probation. Instead, her sole contention is that the district court erred in revoking her
probation and ordering her to serve the underlying sentence. But once a violation has
been established, the decision to revoke probation is within the district court's discretion.
See State v. Skolaut, 286 Kan. 219, 227, 182 P.3d 1231 (2008). Unless the district court's
decision results from legal or factual error, we may find an abuse of discretion only when
no reasonable person would agree with the decision. State v. Jones, 306 Kan. 948, Syl.
¶ 7, 398 P.3d 856 (2017).


       Upon our review, we find the district court's decision was legally and factually
appropriate. Under the statute governing probation revocations, the district court was
permitted to impose Simpson-Nelsen's underlying prison sentences because she
committed a new crime while on probation and her probation was originally granted due
to a downward dispositional departure. See K.S.A. 2020 Supp. 22-3716(c)(7)(B), (C).


       Since we conclude there was no legal or factual error in the district court's
revocation of probation, we next consider whether the decision was unreasonable.


       Upon our review of the record on appeal, we find the district court's imposition of
imprisonment was not unreasonable. On the first three occasions Simpson-Nelsen was
found to have violated her probation, she stipulated to numerous violations of probation
conditions. In addition to stipulating that she committed a new drug crime at her fourth

                                              2
probation violation hearing, Simpson-Nelsen also stipulated to failing to comply with the
conditions of the district court's drug court.


       All things considered, given her poor performance on probation, a reasonable
person could agree that Simpson-Nelsen was not amenable to rehabilitation while on
probation and that imposition of the controlling prison sentence was appropriate. We hold
the district court did not abuse its discretion in revoking probation and imposing
imprisonment.


       Affirmed.




                                                 3